CONCURRING OPINION
Donlon, Judge:
There are under paragraph 212 several modified rates of 35 per centum, the tariff rate which was conceded in the collector’s letters of transmittal and which the parties have stipulated as correct. However, the parties have also stipulated that the merchandise is electrical porcelainware, as described in the entry papers.
Pursuant to the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, the modified tariff rate for electrical porcelain-ware at the date of entry was 33 per centum ad valorem, T.D. 54108. That is the rate which plaintiff claimed in the protests.
Stipulation of a tariff rate for particular merchandise is the attempted stipulation of law. Stipulation of law is not permitted. The apparent error in the tariff rate as stipulated is immaterial, as that stipulation must be ruled out.
On the facts that have been stipulated, I concur with the decision of Judge Johnson.